 

Exhibit 10.1

 

Director and Officer Indemnification Agreement

 

THIS INDEMNIFICATION AGREEMENT (the "Agreement") is made as of this ____ day of
____, between Canopy Growth Corporation (the "Corporation"), a corporation
incorporated under the laws of Canada (the "Act") and _______ (the "Indemnified
Party").

RECITALS:

A.The Indemnified Party has served as _______ of the Corporation since________.

B.The Board of Directors of the Corporation (the "Board") has determined that
the Corporation should act to assure the Indemnified Party of reasonable
protection through indemnification against certain risks arising out of prior
and continuing service to, and prior and continuing activities on behalf of, the
Corporation to the extent permitted by law. This protection will continue for
the Indemnified Party’s if the Indemnified Party continues to work for the
Corporation and their job title, as noted above, changes.

NOW THEREFORE the parties agree as follows:

1.Indemnification.  The Corporation will, subject to the terms and conditions
hereof, indemnify and save harmless the Indemnified Party and the heirs and
legal representatives of the Indemnified Party to the fullest extent permitted
by applicable law:

 

(a)

from and against all Expenses (as defined below) sustained or incurred by the
Indemnified Party in respect of any civil, criminal, administrative,
investigative or other Proceeding (as defined below) in which the Indemnified
Party is involved in by reason of being or having been a director or officer of
the Corporation; and

 

(b)

from and against all Expenses sustained or incurred by the Indemnified Party as
a result of serving as a director or officer of the Corporation in respect of
any act, matter, deed or thing whatsoever made, done, committed, permitted or
acquiesced in by the Indemnified Party as a director or officer of the
Corporation, whether before or after the effective date of this Agreement.

"Expenses" means all costs, charges, damages, awards, settlements, liabilities,
fines, penalties, statutory obligations, professional fees and retainers and
other expenses or losses of whatever nature or kind, actually and reasonably
incurred by the Indemnified Party in respect of any Proceeding, provided that
any such costs, charges, professional fees and other expenses in the case of
Section 1(b) are incurred in accordance with the Corporation's expense policy,
as applicable.

"Final Judgment" means a final judgment of an applicable court that has become
non-appealable.

"Proceeding" includes a claim, demand, suit, proceeding, inquiry, hearing,
discovery or investigation, of whatever nature or kind, whether threatened,
anticipated, pending, commenced, continuing or completed, and any appeal, and
whether or not brought by the Corporation.



--------------------------------------------------------------------------------

- 2 -

 

2.Entitlement to Indemnification

2.1The rights provided to an Indemnified Party hereunder will, subject to
applicable law, apply without reduction to an Indemnified Party provided that:
(a) the Indemnified Party acted honestly and in good faith with a view to the
best interests of the Corporation or Related Entity (as defined below); and (b)
in the case of a criminal Proceeding, the Indemnified Party had reasonable
grounds for believing that the Indemnified Party’s conduct in respect of which
the Proceeding was brought was lawful. Notwithstanding the foregoing, in the
event that the Indemnified Party becomes subject to a Proceeding as a result of
the Corporation or Related Entity operating in violation of US federal laws, the
rights provided to the Indemnified Party hereunder will apply irrespective of
the Indemnified Party’s belief of the lawfulness of the Corporation’s conduct.

2.2This indemnity will not apply to (a) claims initiated by the Indemnified
Party against the Corporation or any subsidiary except for claims relating to
the enforcement of this Agreement; (b) claims initiated by the Indemnified Party
against any other person or entity unless the Corporation or Related Entity (as
defined below), as applicable, has joined with the Indemnified Party in or
consented to the initiation of that Proceeding; (c) claims by the Corporation
for the forfeiture and recovery by the Corporation of bonuses or other
compensation received by the Indemnified Party from the Corporation due to the
Indemnified Party's violation of applicable securities or other laws; (d) any
amount in respect of which the Indemnified Party may not be relieved of
liability under the Act or otherwise at law; (e) Expenses to the extent the
Indemnified Party is indemnified or reimbursed for Expenses or Expense Advances,
as applicable and is, in each case, actually paid, other than pursuant to this
Agreement or pursuant to a Policy (as defined below) without any written
obligation to reimburse any third party for such Expenses or Expense Advances,
as applicable; (f) Expenses to the extent that payment is actually made to the
Indemnified Party under a valid and enforceable Policy  (notwithstanding the
foregoing, this subsection cannot be relied upon by the Corporation with respect
to denying any subrogation claim commenced against the Corporation by an insurer
seeking recovery from the Corporation of any payment paid by such insurer,
pursuant to a Policy, to the Indemnified Party); or (g) Expenses or claims
arising out of the Indemnified Party’s breach of any employment agreement with
the Corporation or any of its subsidiaries.

2.3The indemnities in this Agreement also apply to an Indemnified Party in
respect of his or her service as an officer or director of a Related Entity.

“Related Entity” means  (a) a corporation that is or was an “affiliate” (within
the meaning of that term as used in the Act) of the Corporation at a time the
Indemnified Party is or was a director or officer of such corporation; (b) a
corporation of which the Indemnified Party is or was a director or officer at
the request of the Corporation; or (c) a partnership, trust, joint venture or
other unincorporated entity of which the Indemnified Party is or was, or holds
or held a position equivalent to that of, a director or officer, at the request
of the Corporation.

2.4In respect of a Proceeding by or on behalf of the Corporation or a Related
Entity against the Indemnified Party, the Corporation will not indemnify the
Indemnified Party or make Expense Advances to the Indemnified Party unless court
approval to furnish such indemnity is obtained in accordance with the applicable
provisions of the Act. If prior court approval is required under applicable law
in connection with any claim for Expense Advances (as defined below), unless
(a) the indemnity provided pursuant to this Agreement does not apply as
contemplated pursuant to Section 2.1; or (b) pursuant to Section 2.2, excluding
Section 2.2(d), the Corporation is not obligated pursuant to the terms of this
Agreement to indemnify for Expenses in relation to such Proceeding; or (c) at
the time this Agreement is made, the Corporation is prohibited from giving an
indemnity for such liabilities by the Corporation’s notice of articles or
articles, upon written request by the Indemnified Party, the Corporation will
promptly seek at its sole expense and use all reasonable efforts to obtain that
approval as soon as reasonably possible in the circumstances. The



--------------------------------------------------------------------------------

- 3 -

 

Corporation will also pay the expenses of the Indemnified Party, to the extent
permitted by applicable law, in connection with any such approval
process.  Subject to the exceptions set out in this Section 2.4 and applicable
law, the obligations of the Corporation under this Section 2.4 will apply even
if the position of the Corporation on the substantive right to indemnification
is or may be that the Indemnified Party is not entitled to same.  

2.5If the Corporation proposes to deny all or part of any claim for
indemnification hereunder by the Indemnified Party on the basis that (a) the
conditions of Section 2 (other than Section 2.2) are not met, or (b) the amount
for which indemnification is being sought was not reasonably incurred, and
payment of such claim does not require prior court approval under applicable
law, the Corporation will:

 

(i)

promptly pay the indemnified amount claimed or, if the dispute concerns the
reasonableness of the incurrment, pay the amount the Corporation believes to be
reasonable incurred in the circumstances, acting reasonably and assuming the
Indemnified Party is entitled to indemnification hereunder, and

 

(ii)

bring the matter before a court of competent jurisdiction, at its own expense
and use all reasonable efforts to obtain a Final Judgment determining the
question of entitlement to indemnification as soon as reasonably possible in the
circumstances.

The Corporation will continue to indemnify the Indemnified Party, including
payment of all reasonable Expenses of the Indemnified Party in connection with
the approval proceeding, until a Final Judgment on the Indemnified Party's
entitlement to be indemnified has been obtained.

2.6The Indemnified Party will repay to the Corporation any amount paid hereunder
if it is determined by a court of competent jurisdiction in a Final Judgment
that the Indemnified Party is not entitled to indemnification hereunder, or that
the amount for which indemnification is being sought is not reasonable, or that
the payment of such costs is prohibited by applicable law and the amount must be
repaid.  

3.Presumptions/Knowledge

3.1For purposes of any determination hereunder the Indemnified Party will be
deemed to have acted in good faith, in the best interests of the Corporation and
with reasonable grounds for believing his or her conduct was lawful unless and
until a court of competent jurisdiction has rendered a Final Judgment to the
contrary.  The Corporation will have the burden of establishing the absence of
good faith, failure to act in its best interests or lack of reasonable grounds
for lawful conduct belief.

3.2The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Corporation or any other entity will not be
imputed to the Indemnified Party for purposes of determining the right to
indemnification under this Agreement.

3.3The Corporation will have the burden of establishing that any Expense it
wishes to challenge is not reasonable.

4.Notice by Indemnified Party.  As soon as is practicable, upon the Indemnified
Party becoming aware of any Proceeding which may give rise to indemnification
under this Agreement other than a Proceeding commenced by the Corporation, the
Indemnified Party will give written notice (the “Notice of Proceeding”) to the
Corporation.  Failure to give notice in a timely fashion will not disentitle the
Indemnified Party to indemnification. Upon receipt of such notice, the
Corporation will give prompt notice of the Proceeding to any applicable insurer
from whom the Corporation has purchased insurance that may provide coverage to
the Corporation or the Indemnified Party in respect of the Proceeding, but such
failure by the Corporation to give prompt notice of the Proceeding shall not
disqualify, impair or otherwise limit the Indemnified Party’s right to
indemnification hereunder.



--------------------------------------------------------------------------------

- 4 -

 

5.Investigation by Corporation.  The Corporation may conduct any investigation
it considers appropriate of any Proceeding of which it receives notice under
Section 4, and will pay all costs of that investigation.  Upon receipt of
reasonable notice from the Corporation, the Indemnified Party will, acting
reasonably, co-operate fully with the investigation provided that the
Indemnified Party will not be required to provide assistance that would
prejudice:  (a) his or her defence; (b) his or her ability to fulfill his or her
business obligations; or (c) his or her business and/or personal affairs.  The
Indemnified Party will, for the period of time that s/he cooperates with the
Corporation with respect to an investigation, be compensated by the Corporation
at an amount per day (or partial day) as approved by the Board from time to
time, plus out-of-pocket Expenses actually incurred by or on behalf of the
Indemnified Party in connection therewith, provided that the Indemnified Party
will not be entitled to the per diem if he/she is employed as an officer of the
Corporation on such day.

6.Payment for Expenses of a Witness.  Notwithstanding any other provision of
this Agreement, to the extent that the Indemnified Party is, by reason of the
fact that the Indemnified Party is or was a director or officer of the
Corporation or Related Entity, or acting in a capacity similar to an officer or
director a Related Entity, a witness or participant other than as a named party
in a Proceeding, the Corporation will pay to the Indemnified Party all
out-of-pocket Expenses actually and reasonably incurred by or on behalf of the
Indemnified Party in connection therewith.  The Indemnified Party will also be
compensated by the Corporation at an amount per day (or partial day) as approved
by the Board from time to time, provided that the Indemnified Party will not be
entitled to the per diem if he/she is a full-time employee of the Corporation on
such day.  

7.Expense Advances.  Subject to the terms and conditions hereof, the Corporation
will, upon request by the Indemnified Party, make advances ("Expense Advances")
to the Indemnified Party of all Expenses for which the Indemnified Party may
seek indemnification under this Agreement before the final disposition of the
relevant Proceeding to the extent permitted by law.  The Indemnified Party shall
be entitled to obtain Expense Advances for anticipated Expenses.  In connection
with such requests, the Indemnified Party will provide the Corporation with a
written affirmation of the Indemnified Party's good faith belief that the
Indemnified Party is legally entitled to indemnification in accordance with this
Agreement, along with sufficient particulars of the Expenses to be covered by
the proposed Expense Advance to enable the Corporation to make an assessment of
its reasonableness, and all such Expenses that are certified by statutory
declaration of the Indemnified Party as being reasonable will be presumed to be
reasonable.  The Indemnified Party's entitlement to such Expense Advance will
include those Expenses incurred in connection with any Proceeding by the
Indemnified Party against the Corporation seeking or relating to the enforcement
or interpretation of this Agreement.  The Corporation will make payment to the
Indemnified Party within 10 business days after the Corporation has received the
Expense Advance request from the Indemnified Party.  All Expense Advances for
which indemnification is sought must relate to Expenses anticipated within a
reasonable time of the request.  The Indemnified Party will repay to the
Corporation all surplus Expense Advances not actually used by the Indemnified
Party for Expenses.

If requested by the Corporation, the Indemnified Party will provide a written
undertaking to the Corporation confirming the Indemnified Party's obligations
under Section 2.6 as a condition to receiving an Expense Advance.

8.Indemnification Payments.  Subject to Section 2 and with the exception of
Expense Advances which are governed by Section 7, the Corporation will pay to
the Indemnified Party any amounts to which the Indemnified Party is entitled
hereunder promptly upon the Indemnified Party providing the Corporation with
reasonable details of the claim.



--------------------------------------------------------------------------------

- 5 -

 

9.Right to Independent Legal Counsel.  If the Indemnified Party is named as a
party or a witness to any Proceeding, or the Indemnified Party is questioned or
any of his or her actions, omissions or activities are in any way investigated,
reviewed or examined in connection with or in anticipation of any actual or
potential Proceeding, the Indemnified Party will be entitled to retain
independent legal counsel at the Corporation's expense to act on the Indemnified
Party's behalf to provide an initial assessment to the Indemnified Party of the
appropriate course of action for the Indemnified Party.  The Indemnified Party
will be entitled to continued representation by independent counsel at the
Corporation's expense beyond the initial assessment unless the parties agree
that there is no conflict of interest at that time between the Corporation and
the Indemnified Party that necessitates independent representation and a
conflict of interest is unlikely to arise in the Proceeding at any later date.

10.Settlement.  The parties will act reasonably in pursuing the settlement of
any Proceeding.  The Corporation may not negotiate or effect a settlement of
claims against the Indemnified Party without the consent of the Indemnified
Party, acting reasonably. The Indemnified Party may negotiate a proposed
settlement without the consent of the Corporation.  The Corporation will
consider in good faith in the best interests of the Corporation whether or not
to consent to any such proposed settlement and will advise the Indemnified Party
of its determination on a timely basis.  If the Corporation, acting reasonably,
advises the Indemnified Party that it does not consent to the settlement
provided the settlement is expressly stated to be made by the Indemnified Party
on his or her own behalf without any admission of liability by the Corporation,
the Indemnified Party may nonetheless effect the settlement, but the Corporation
will not be liable for indemnification under this Agreement with respect to any
such settlement.

11.Directors' & Officers' Insurance  The Corporation will ensure that its
liabilities under this Agreement, and the potential liabilities of the
Indemnified Party that are subject to indemnification by the Corporation
pursuant to this Agreement, are at all times supported by a directors' and
officers' liability insurance policy (the "Policy") that (a) has been approved
by the Board, and (b) treats current and former directors equally and current
and former officers equally. As may be required by the Policy, the Corporation
will immediately notify the Policy's insurers on receipt of a Notice of
Proceeding and will promptly advise the Indemnified Party that the insurers have
been notified of the potential claim.  If the Corporation is sold or enters into
any business combination or other transaction as a result of which the Policy is
terminated and the Indemnified Party resigns or ceases to continue as an officer
or director of the continuing entity, the Corporation will, prior to the closing
of such transaction, cause run off "tail" insurance to be purchased for the
benefit of the Indemnified Party with substantially the same coverage for the
balance of the 6-year term set out in Section 22 without any gap in
coverage.  On request, the Corporation will provide to the Indemnified Party a
copy of each policy of insurance providing the coverages contemplated by this
Section promptly after coverage is obtained, and evidence of each annual renewal
thereof, and will promptly notify the Indemnified Party if the insurer cancels,
makes material changes to coverage or refuses to renew coverage (or any part of
the coverage).

12.Attornment. For the purpose of all legal proceedings this Agreement will be
deemed to have been performed in the Province of Ontario and the courts of the
Province of Ontario will have jurisdiction to entertain any action arising under
this Agreement.  The Corporation and the Indemnified Party each hereby attorn to
the jurisdiction of the courts of the Province of Ontario.

13.Non-Exclusivity.  The rights of the Indemnified Party under this Agreement
will be in addition to any other rights the Indemnified Party may have under the
Corporation’s constating documents, the Act, or any other contract or otherwise
(the “Other Indemnity Provisions”), provided that (a) to the extent that the
Indemnified Party otherwise would have any greater right to indemnification
under any Other Indemnity Provision, the Indemnified Party will be deemed to
have such greater right under this Agreement and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, the Indemnified Party will be deemed to have such greater right
hereunder.  The Corporation will not adopt any amendment to any of its
constating documents that would have the effect of denying, diminishing or
encumbering the Indemnified Party’s right to indemnification under this
Agreement or any Other Indemnity Provision.



--------------------------------------------------------------------------------

- 6 -

 

14.Tax Adjustment.  Should any payment made pursuant to this Agreement,
including the payment of insurance premiums or any payment made by an insurer
under an insurance policy, be deemed to constitute a taxable benefit or
otherwise be or become subject to any tax or levy, then the Corporation will,
upon written request of the Indemnified Party, pay such amounts necessary to
ensure that the amount received by or on behalf of the Indemnified Party, after
the payment of or withholding for tax, fully reimburses the Indemnified Party
for the actual cost, expense or liability incurred by or on behalf of the
Indemnified Party.  However, the foregoing sentence will not apply to any
compensation paid as a per diem to the Indemnified Party pursuant to Sections 5
or 6.

15.Legal Expenses.  If any action is instituted by the Indemnified Party under
this Agreement to enforce or interpret any of the terms hereof, the Indemnified
Party shall be entitled to be paid all Expenses, including the reasonable fees
of counsel, incurred by the Indemnified Party with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that any of the material assertions made by the Indemnified Party as a basis for
such action were not made in good faith or were frivolous and vexatious.

16.Governing Law.  This Agreement will be governed by the laws of the Province
of Ontario and the federal laws of Canada applicable therein.

17.Priority and Term.  This Agreement will supersede any previous agreement
between the Corporation and the Indemnified Party dealing with this subject
matter, and will be deemed to be effective as of the date that is the earlier of
(a) the date on which the Indemnified Party first became a director or officer
of the Corporation; or (b) the date on which the Indemnified Party first served,
at the Corporation's request, as a director or officer, or an individual acting
in a capacity similar to a director or officer, of another entity.

18.Severability.If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy,
that provision will be severed from this Agreement and all other conditions and
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to the Indemnified Party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto will negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the provisions of this Agreement are fulfilled
to the fullest extent possible.

19.Binding Effect; Successors and Assigns.  This Agreement shall bind and enure
to the benefit of the successors, heirs, executors, personal and legal
representatives and permitted assigns of the parties hereto, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Corporation.  The
Corporation shall require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to the Indemnified
Party, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.  Subject to the requirements of this
Section 19, this Agreement may be assigned by the Corporation to any successor
(whether direct or indirect, and whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation provided that no assignment will relieve the assignor of its
obligations hereunder.  This Agreement may not be assigned by the Indemnified
Party.



--------------------------------------------------------------------------------

- 7 -

 

20.Covenant.  Subject to the express terms of this Agreement, the Corporation
hereby covenants and agrees that it will not take any action, including, without
limitation, the enacting, amending or repealing of any by-law, which would in
any manner adversely affect or prevent the Corporation's ability to perform its
obligations under this Agreement.

21.Parties to Provide Information and Co-operate.  The Corporation and the
Indemnified Party shall from time to time provide such information and
co-operate with the other as the other may reasonably request in respect of all
matters under the Agreement.

22.Survival.  The obligations of the Corporation under this Agreement, other
than Section 11 Directors’ and Officers’ Insurance obligation, will continue
until the later of (a) 15 years after the Indemnified Party ceases to be a
director or officer of the Corporation or any other entity in which he or she
serves in a similar capacity at the request of the Corporation and (b) with
respect to any Proceeding commenced prior to the expiration of such 15-year
period with respect to which the Indemnified Party is entitled to claim
indemnification hereunder, one year after the final termination of that
Proceeding.  The obligations of the Corporation under Section 11 of this
Agreement will continue for 6 years after the Indemnified Party ceases to be a
director or officer of the Corporation or any other entity in which he or she
serves in a similar capacity at the request of the Corporation.  

23.Independent Legal Advice.  The Indemnified Party acknowledges that the
Indemnified Party has been advised to obtain independent legal advice with
respect to entering into this Agreement that the Indemnified Party has obtained
such independent legal advice. The Indemnified Party is entering into this
Agreement with full knowledge of the contents hereof, of the Indemnified Party's
own free will and with full capacity and authority to do so.

24.Execution and Delivery.  This Agreement may be executed by the parties in
counterparts and may be executed and delivered by facsimile or electronic
transmission and all such counterparts, facsimiles and electronic transmissions
together will constitute one and the same agreement.

 

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement.

 

CANOPY GROWTH CORPORATION

 

 

by:

/s/ Phil Shaer

 

Name: Phil Shaer

 

Title: Chief Legal Officer

 

Authorized Signing Officer

 

 

 

 

 

 

 

 

 

Witness Signature

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness Name

 

 

 

 

 

 

 

 

